Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 7-15, filed November 4, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1, 4, 6-9, 11-13 has been withdrawn. 
Response to Amendment
The amendment submitted November 4, 2021 has been accepted and entered.  Claims 1, 8, 13 and 19 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-20 are examined.  Amendment to claims 1, 8 and 19 overcomes the claim objection.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
Independent claim 1 is allowable based on applicant’s remarks filed November 4, 2021, regarding a gas measurement system for absorption-spectroscopic determination of at least one chemical and/or physical parameter of a gaseous measuring medium, comprising: an optical element arranged in the beam path between the light source and the gas cell: wherein the gas cell includes a porous ceramic; wherein the gas cell has an optical path length which is a multiple of an actual layer thickness of the gas cell; and wherein the optical element is configured: as an optically transparent window such that widening of a light beam will occur based on divergence of the light beam; or to include a diffuser or at least one diffractive optical element to deform a light beam; such that when a light beam is emitted by the light source it will be widened and unfocused when entering the gas cell, as claimed, so as to enable a robust gas measurement system with a compact gas cell comprising a porous ceramic and to improve signal-to-noise ratio.


	Claims 2-12, 14-20 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burough et al (US 4,709,150) discloses a method and apparatus for detecting gas, comprising:
An analyzer to detect a specific gas in the atmosphere by infrared absorption, comprising: porous cylindrical element 10 having a hollow interior in which a gas column 20 may be maintained. The cell includes an end cap 11 adapted to mount a source of radiant energy 12 which may be an incandescent lamp having a tungsten filament to produce infrared radiation. The selection of the source will depend on the wave length of the radiation required by the gas to be measured. For example, although carbon dioxide and methane are best detected with infrared, oxygen, ozone and nitrogen oxides can be detected in portions of the ultraviolet spectrum. Other infrared sources may be used such as a laser, a 

    PNG
    media_image1.png
    169
    633
    media_image1.png
    Greyscale

Rudmann et al (US 10,307,090 B2) discloses a sensor (1) for detection of gas, in particular for detection of CO2. The sensor (1) has a contact face (2) which can be directed towards a measuring site. The sensor (1) includes at least one radiation source (3), a measurement volume (4) for receiving the gas to be measured, and at least a first detector (5) for detection of radiation transmitted from the source (3) to the first detector (5) through the measurement volume (4). The sensor has a path (6) of the radiation between radiation source (3) and first detector (5). The radiation propagates along the path in a non-imaging way.  The measurement volume comprises a wall or section of a wall, where diffusion paths end in the measurement volume, i.e., where the molecules to be measured can enter the measurement volume. The wall can be non-porous, e.g. consist of an inner membrane where the gas molecules to be measured can diffuse through. The wall can also be porous, i.e., contain a number of irregularly or regularly or deliberately arranged openings or pores or holes. For example, the openings can consist of drilled or ablated holes, of etched pores, or of random paths through porous material. Preferably, most or the entire surface of the wall directed to the measurement volume is intrinsically reflective for the measurement radiation or contains a reflective and/or protective coating.

    PNG
    media_image2.png
    414
    471
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/